DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 07/15/2021, have been received and made of record. In response to the most recent Office Action, dated 04/15/2021, claims 1 and 9 have been amended, and claims 2 and 10 have been cancelled. Claims 1, 5, 8, 9, 13 and 16 are pending. 

Response to Arguments
Applicant’s Amendments, filed on 07/15/2021, have been entered and fully considered. In light of the amendments, the Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 9 to include the following limitations “wherein the first 3-phase system and the second 3-phase system are operably connected and are operated together as a 6-phase converter, wherein the first 3-phase load and the second 3-phase load are different, wherein the 6-phase converter does not use common-mode injection.” The Applicant presents the following argument (see below; also seen on page 7 of the submitted remarks) in light of the amendments made to claims 1 and 9:
The Office Action at pg. 5 relies on the Sakakbara references which discloses the common-mode voltages. Specifically, the Sakakibara references discloses the common mode voltages Vcm1, Vcm2 in several portions of the cited reference. For example, the Sakakibar reference discloses, in para. [0100]The common-mode voltages VCml, Vcm2.

The Examiner respectfully disagrees and would like to start off by pointing out that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the Kubota (JPH0315273), the primary reference, teaches a control scheme that does not use common mode injection thus meeting the claim limitation. Sakakibara (US 2011/0122661) on the other hand, as correctly pointed out by the Applicant, does use common mode injection and achieves this common mode injection operation through the control scheme applied to the switches seen in Figure 1 of Sakakibara. However, the combination of Kubota in view of Sakakibara is not based on implementing the control scheme taught by Sakakibara into the control method of Kubota. Rather the combination was made to show that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Kubota to incorporate a second different load to be powered by the second 3 phase system as taught by Sakakibara. The advantage of this design is that two loads can be provided with power from a single source with a balanced current. Therefore, since Kubota does not teach using common mode injection and the control method of Sakakibara is not being relied upon in the rejection this combination is valid and reads on the limitations currently recited in the claims. Based on that reasoning the Examiner believes the arguments presented by the Applicant are not persuasive and a modified rejection in light of the amendments is presented below with no change in the prior art references made of record. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JPH0315273 Translation Attached) in view of Sakakibara (US 2011/0122661).
Regarding claim 1, Kubota teaches a system for balancing DC bus capacitors for converters (Figures 1-4), the system comprising: a first 3-phase system for operating a first 3-phase load (Figure 1 Component 2 is a three phase inverter that outputs to a 3 phase load, Component 3; Figure 3 Component 2 shows the circuit configuration), wherein the first 3-phase system is a three-level converter (Page 2 Translation Paragraph 1 “serial multiple inverters 1 and 2 respectively convert a DC voltage into a positive negative three level AC voltages”); a second 3-phase system for operating the first 3 phase load (Figure 1 Component 1; Figure 3 Component 1), wherein the second 3-phase system is a three-level converter (Page 2 Translation Paragraph 1 “serial multiple inverters 1 and 2 respectively convert a DC voltage into a positive negative three level AC voltages”), wherein the first 3-phase system and the second 3-phase system are operably connected (Figure 3 Components 1 and 2 are connected at the input end together and magnetically coupled at their respective output points; Figure 1 shows that the same controller controls both Components 1 and 2 thus based on both these reasoning the two systems are operably connected) and are operated together as a 6-phase converter (Figure 3 Components 1 and 2 are 3 phase systems and when operated together they operate as a 6 phase converter), wherein the 6-phase converter does not use common mode injection (Translation does not recite using any common mode injection technique nor do any of the drawings show such a control method), two or more DC capacitors coupled to the first 3-phase system and the second 3- phase system (Figure 3 Components 12 and 13), wherein a midpoint current from the midpoint (Figure 3 Components 12 and 13 common nodal connection) of two or more DC capacitors are equal (Figure 4 Component IN1 and IN2 are the current parameters going through the midpoint and are in opposite phases thus cancelling each other out and showing that they are equal; Translation Page 3 First Paragraph), wherein the midpoint is not directly connected to a ground terminal (Figure 3 Components 12 and 13 common nodal connection is not connected to ground); and a controller (Figure 1 Components 4-8), wherein the controller is configured to control switching of the first 3-phase system and the second 3-phase system (Figure 1 Components 4-8 control the switching sequences of Components 2 and 1) so that an output of second 3-phase system is delayed 60 degrees from an output of the first 3-phase system (Figures 3 and 4 show that the output of Components 2 and 1 are delayed by 60 degrees from one another), wherein the first 3-phase system and the second 3-phase system are the only 3-phase systems that are coupled to the controller such that the output of the second 3-phase system is delayed 60 degrees from the output of the first 3-phase system (Figure 1 Components 1 and 2 are the only 3 phase systems connected to the controller; Figure 3 shows that the output is delayed by 60 degrees), wherein the output of the first 3- phase system and the second 3-phase system provide continuous waveforms each having a positive portion and a negative portion of the waveform (Figure 4 shows that the first phase of both Components 1 and 2, Vu* and Vu**, are a continuous waveform delayed by 60 degrees from one another).
Kubota does not teach wherein the second 3 phase system is operation for a second 3 phase load which is different from the first 3 phase load; and a filter for each phase of the first 3-phase system and the second 3-phase system, wherein each filter comprises an inductor connected to and in series with a resistor, wherein the inductor of each filter is connected to the corresponding phase of the first 3- phase system and the second 3-phase system.. 
Sakakibara teaches a system comprising: a first 3 phase system (Figure 1 Component 4) for operating a first 3 phase load (Figure 1 Component 5 operates a first three phase output to a load; Paragraph 0061 “The inverters 4, 5 are connected in parallel with each other between the DC power supply lines L1, L2, and each of them individually outputs a three-phase (here, U-phase, V-phase, and W-phase) AC voltage”); a second 3 phase system (Figure 1 Component 5) for operating a second 3 phase load (Figure 1 Component 5 operates a second three phase output to a different load; Paragraph 0061 “The inverters 4, 5 are connected in parallel with each other between the DC power supply lines L1, L2, and each of them individually outputs a three-phase (here, U-phase, V-phase, and W-phase) AC voltage”), wherein the first 3 phase load and the second 3 phase load are different (Paragraph 0061); and a filter for each phase of the first 3-phase system and the second 3-phase system, wherein each filter comprises an inductor connected to and in series with a resistor, wherein the inductor of each filter is connected to the corresponding phase of the first 3- phase system and the second 3-phase system (Figure 1 Components M1 and M2 each comprise a filter that has a serially connected inductor and resistor for each phase and are connected to Components 4 and 5, respectively). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Kubota to incorporate a second different load to be powered by 

Regarding claim 5, Kubota and Sakakibara teach all the limitations of claim 1. Kubota further teaches wherein a voltage across the two or more DC capacitors are charged and discharged to an equal magnitude during operation (Figure 4 shows currents IN1 and IN2 which flow through the midpoint of capacitors 12 and 13; These capacitors are charged and discharged out of phase from one another to make the sum of current zero; Based on ohm’s law voltage and current are directly proportional thus the voltages across the capacitors are charged and discharged to an equal magnitude as well).

Regarding claim 8, Kubota and Sakakibara teach all the limitations of claim 1. Kubota further teaches wherein the two or more DC capacitors charging cycle and discharge cycle are controlled by the controller (Figure 1 Components 4-8 control the switching operations of Components 1 and 2 thus controlling the charging and discharging cycles of the capacitors, 12 and 13, seen in Figure 3).

Regarding claim 9, Kubota teaches a method for balancing DC bus capacitors for converters (Figures 1-4), the method comprising: operating, using a controller (Figure 1 Components 4-8), a first 3-phase system for a first 3-phase load (Figure 1 Component 2 is a three phase inverter that outputs to a 3 phase load, Component 3; Figure 3 Component 2 shows the circuit configuration), wherein the first 3-phase system is a three-level converter (Page 2 Translation Paragraph 1 “serial multiple inverters 1 and 2 respectively convert a DC voltage into a positive negative three level AC voltages”); operating, using the controller, a second 3-phase system for the first 3 phase load (Figure 1 Component 1; Figure 3 Component 1), wherein the second 3-phase system is a three-level converter (Page 2 Translation Paragraph 1 “serial multiple inverters 1 and 2 respectively convert a DC voltage into a positive negative three level AC voltages”), wherein the first 3-phase system and the second 3-phase system are operably connected (Figure 3 Components 1 and 2 are connected at the input end together and magnetically coupled at their respective output points; Figure 1 shows that the same controller controls both Components 1 and 2 thus based on both these reasoning the two systems are operably connected) and are operated together as a 6-phase converter (Figure 3 Components 1 and 2 are 3 phase systems and when operated together they operate as a 6 phase converter), wherein the 6-phase converter does not use common mode injection (Translation does not recite using any common mode injection technique nor do any of the drawings show such a control method), charging and discharging one or more DC capacitors (Figure 3 Components 12 and 13) coupled to the first 3-phase system and the second 3-phase system (Figure 3 Components 12 and 13 are connected to Components 1 and 2), wherein a midpoint current from the midpoint (Figure 3 Components 12 and 13 common nodal connection) of two or more DC capacitors are equal (Figure 4 Component IN1 and IN2 are the current parameters going through the midpoint and are in opposite phases thus cancelling each other out and showing that they are equal; Translation Page 3 First Paragraph), and balancing charging and discharging of the two or more DC capacitors by controlling switching of the first 3-phase system and the second 3-phase system (Figure 1 Components 4-8 control the switching operations of Components 1 and 2 thus controlling the charging and discharging cycles of the capacitors, 12 and 13, seen in Figure 3) so that an output of second 3-phase system is delayed 60 degrees from an output of the first 3-phase system (Figures 3 and 4 show that the output of Components 2 and 1 are delayed by 60 degrees from one another), wherein the first 3-phase system and the second 3-phase system are the only 3- phase systems that are coupled to the controller such that the output of the second 3- phase system is delayed 60 degrees from the output of the first 3-phase system (Figure 1 Components 1 and 2 are the only 3 phase systems connected to the controller; Figure 3 shows that the output is delayed by 60 degrees), wherein the output of the first 3- phase system and the second 3-phase system provide continuous Figure 4 shows that the first phase of both Components 1 and 2, Vu* and Vu**, are a continuous waveform delayed by 60 degrees from one another).
Kubota does not teach wherein the second 3 phase system is operation for a second 3 phase load which is different from the first 3 phase load; and filtering, using one or more filters, each phase of the first 3-phase system and the second 3-phase system, wherein the one or more filters comprise an inductor connected to and in series with a resistor, wherein the inductor of each of the one or more filters are connected to the corresponding phase of the first 3-phase system and the second 3-phase system.
Sakakibara teaches a system comprising: a first 3 phase system (Figure 1 Component 4) for operating a first 3 phase load (Figure 1 Component 5 operates a first three phase output to a load; Paragraph 0061 “The inverters 4, 5 are connected in parallel with each other between the DC power supply lines L1, L2, and each of them individually outputs a three-phase (here, U-phase, V-phase, and W-phase) AC voltage”); a second 3 phase system (Figure 1 Component 5) for operating a second 3 phase load (Figure 1 Component 5 operates a second three phase output to a different load; Paragraph 0061 “The inverters 4, 5 are connected in parallel with each other between the DC power supply lines L1, L2, and each of them individually outputs a three-phase (here, U-phase, V-phase, and W-phase) AC voltage”), wherein the first 3 phase load and the second 3 phase load are different (Paragraph 0061); and a filter for each phase of the first 3-phase system and the second 3-phase system, wherein each filter comprises an inductor connected to and in series with a resistor, wherein the inductor of each filter is connected to the corresponding phase of the first 3- phase system and the second 3-phase system (Figure 1 Components M1 and M2 each comprise a filter that has a serially connected inductor and resistor for each phase and are connected to Components 4 and 5, respectively). 


Regarding claim 13, Kubota and Sakakibara teach all the limitations of claim 9. Kubota further teaches wherein a voltage across the two or more DC capacitors are charged and discharged to an equal magnitude during operation (Figure 4 shows currents IN1 and IN2 which flow through the midpoint of capacitors 12 and 13; These capacitors are charged and discharged out of phase from one another to make the sum of current zero; Based on ohm’s law voltage and current are directly proportional thus the voltages across the capacitors are charged and discharged to an equal magnitude as well).

Regarding claim 16, Kubota and Sakakibara teach all the limitations of claim 9. Kubota further teaches wherein the two or more DC capacitors charging cycle and discharge cycle are controlled by the controller (Figure 1 Components 4-8 control the switching operations of Components 1 and 2 thus controlling the charging and discharging cycles of the capacitors, 12 and 13, seen in Figure 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         
	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839